                            Case 2:19-cv-00746-JAD-NJK Document 8 Filed 05/08/19 Page 1 of 4



                       1   Richard J. Reynolds (SBN 11864)
                           E-mail: rreynolds@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Tel: 949.863.3363 Fax: 949.863.3350
                       4
                           Michael R. Brooks (SBN 7287)
                       5   E-mail: mbrooks@klnevada.com
                           KOLESAR & LEATHAM
                       6   400 S. Rampart Blvd., Suite 400
                           Las Vegas, NV 89145
                       7   Tel: 702.362.7800 Fax: 702.362.9472

                       8   Attorneys for Defendant
                           MTC FINANCIAL INC. dba TRUSTEE CORPS
                       9   (erroneously named herein as MTC FINANCIAL,
                           INC. dba TRUSTEE CORPS)
                   10

                   11                                            UNITED STATES DISTRICT COURT

                   12                                                DISTRICT OF NEVADA

                   13

                   14      S&N INVESTMENTS LLC, a domestic                    Case No. 2:19-cv-00746-JAD-NJK
                           limited liability company; and AGOP
                   15      ASIK, an individual,                               STIPULATION AND ORDER TO EXTEND
                                                                              TIME TO PERMIT DEFENDANT MTC
                   16                               Plaintiff,                FINANCIAL INC. dba TRUSTEE CORPS
                                                                              TO FILE RESPONSIVE PLEADING
                   17               v.
                                                                              (FIRST REQUEST)
                   18      MTC FINANCIAL INC., a California
                           corporation, dba Trustee Corps;
                   19      MORTGAGE ELECTRONIC
                           REGISTRATION SYSTEMS, INC. a
                   20      Nevada corporation; COUNTRYWIDE
                           HOME LOANS, INC., a Nevada
                   21      corporation; and DOES 1-5, inclusive,

                   22                               Defendants.

                   23

                   24               Plaintiffs S&N INVESTMENTS LLC and AGOP ASIK (collectively, “Plaintiffs”), by

                   25      and through their undersigned counsel of record, the Law Offices of Mont E. Tanner and

                   26      Defendant MTC Financial Inc. dba Trustee Corps (“Defendant”), by and through its undersigned

                   27      counsel of record, the law firms of Burke, Williams & Sorensen, LLP and Kolesar & Leatham,

                   28      hereby stipulate and request an order from the Court to extend the filing deadline for Defendant’s
B URKE , W ILLI AM S &
   S ORENS EN , LLP        IRV #4843-5767-3366 v1                                      STIPULATION AND ORDER TO EXTEND
  ATTO RNEY S AT LAW       F0016-0002
                                                                             -1-       TIME TO FILE RESPONSIVE PLEADING
      SANTA A NA
                            Case 2:19-cv-00746-JAD-NJK Document 8 Filed 05/08/19 Page 2 of 4



                       1   responsive pleading to Plaintiff’s Complaint to May 17 2019. This is the first stipulation for an

                       2   extension of time for Defendant to file its responsive pleading.

                       3            Plaintiffs filed their Complaint on March 28, 2019. Plaintiffs served Defendant with the

                       4   Complaint on or about April 19, 2019. Defendant removed the Complaint to this Court on

                       5   May 1, 2019. Defendant’s responsive pleading must be currently filed and served on May 10,

                       6   2019.

                       7            Plaintiffs and Defendant request a seven (7) day extension of time, up to and including,

                       8   May 17, 2019, for Defendant to file and serve its responsive pleading. Defendant requires

                       9   additional time to complete its research and evaluate this case and to confer with Plaintiffs

                   10      regarding the claims made in this case.

                   11               WHEREFORE, IT IS STIPULATED AND AGREED by and between Plaintiff and

                   12      Defendant that Defendant shall have up to and including May 17, 2019, to file and serve its

                   13      responsive pleading to the Complaint.

                   14      Dated: May 7, 2019                                 LAW OFFICES OF MONT E. TANNER
                                                                              2950 East Flamingo Road, Suite G
                   15                                                         Las Vegas, NV 89121
                   16

                   17                                                         By: /s/ Mont E. Tanner
                                                                                 Mont E. Tanner, Esq.
                   18                                                            Nevada Bar No. 004433
                   19                                                             Attorneys for Plaintiffs
                                                                                  S&N INVESTMENTS LLC and AGOP
                   20                                                             ASIK
                   21

                   22      ///

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP        IRV #4843-5767-3366 v1                                       STIPULATION AND ORDER TO EXTEND
  ATTO RNEY S AT LAW       F0016-0002
                                                                           -2-          TIME TO FILE RESPONSIVE PLEADING
      SANTA A NA
                            Case 2:19-cv-00746-JAD-NJK Document 8 Filed 05/08/19 Page 3 of 4



                       1   Dated: May 7, 2019                     BURKE, WILLIAMS & SORENSEN, LLP
                                                                  1851 East First Street, Suite 1550
                       2                                          Santa Ana, CA 92705-4067

                       3

                       4                                          By: /s/ Richard J. Reynolds
                                                                     Richard J. Reynolds
                       5                                             Nevada Bar No. 11864
                       6                                             Michael R. Brooks
                                                                     Nevada Bar No. 7287
                       7                                             KOLESAR & LEATHAM
                                                                     400 S. Rampart Blvd., Suite, Suite 400
                       8                                             Las Vegas, NV 89145
                       9                                             Attorneys for Defendant
                                                                     MTC FINANCIAL INC. dba TRUSTEE
                   10                                                CORPS
                   11

                   12               IT IS SO ORDERED.

                   13
                                    Dated: May 9, 2019
                   14                                         _______________________________________
                                                              UNITED STATES DISTRICT JUDGE
                   15
                                                              UNITED STATES MAGISTRATE JUDGE
                   16

                   17

                   18

                   19

                   20

                   21

                   22
                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        IRV #4843-5767-3366 v1                          STIPULATION AND ORDER TO EXTEND
  ATTO RNEY S AT LAW       F0016-0002
                                                               -3-         TIME TO FILE RESPONSIVE PLEADING
      SANTA A NA
